     Case 4:19-cr-00690-JAS-LCK Document 14 Filed 03/20/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00690-001-TUC-JAS (LCK)
10                  Plaintiff,                          ORDER
11   v.
12   Alexander True Norman,
13                  Defendant.
14
15          Upon Motion for Substitution of Counsel (Docs. 13) filed by Defendant, and good
16   cause shown;

17          IT IS ORDERED the Motion is GRANTED.
18          IT IS FURTHER ORDERED CJA Attorney, Harriette Levitt, is relieved of any

19   further responsibilities in this matter. Defendant has indicated that he has retained Michael

20   Bloom and Joshua Hamilton as counsel to represent him.
21
22          Dated this 20th day of March, 2019.

23
24
25
26
27
28
